DETAILED ACTION
This is a response to the Applicants' file on 9/06/22. In virtue of this filing, claims 1-20 are currently presented in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(1) as being anticipated by Wagner et al (US Patent No: 9,885,542).
Regarding claim 1, Wagner et al disclose in figures 1-2 and 4 that, a control device (102) comprising: a processor(402); a memory (406) arranged to provide executable software instructions to the processor, the executable software instructions arranged to direct operations of the control device(102); a powerline interface having a set of primary contacts and a set of secondary contacts, the set of primary contacts being arranged to carry a Line voltage signal(122), a Load voltage signal(112a), and a Neutral voltage signal(124), the set of secondary contacts including a first pair of secondary contacts and a second pair of secondary contacts(figure 2, 118,120,126,128,130); a power supply compatible with a Digital Addressable Lighting Interface (DALI protocol(figure 1, DA(110a)); a first controller(110a) compatible with the DALI protocol; a second controller(110b) arranged to produce a light control signal; and  configuration circuitry(102) configurable to: couple an output of the first controller to the first pair of secondary contacts(figure 2, 118,120,126,128,130); or couple an output of the second controller to the first pair of secondary contacts and an output of the power supply to the second pair of secondary contacts. Col.2, lines 32-67 to col.4, lines 1-9 and col.6, lines 45-67 to col.7, lines 1-31.
Regarding claim 2, Wagner et al disclose in figures 1-2 and 4 that, wherein the light control signal is arranged to direct a volume of light output from a luminaire associated with the control device. 
Regarding claim 3, Wagner et al disclose in figures 1-2 and 4 that, wherein the second controller 
is a pulse width modulation (PWM) controller arranged to output a PWM signal for the luminaire. Col.5, lines 10-25.

Regarding claim 4, Wagner et al disclose in figures 1-2 and 4 that, wherein the powerline interface conforms to a standard provided by the National Electrical Manufacturers Association (NEMA). 
Regarding claim 5, Wagner et al disclose in figures 1-2 and 4 that, wherein the first pair of secondary contacts corresponds to fourth and fifth NEMA pins and wherein the second pair of secondary contacts corresponds to sixth and seventh NEMA pins. 
Regarding claim 6, Wagner et al disclose in figures 1-2 and 4 that, wherein the configuration circuitry is further configurable to couple the output of the first controller to the first pair of secondary contacts at a first time and to couple the output of the second controller to the first pair of secondary contacts and the output of the power supply to the second pair of secondary contacts at a second time, which is later than the first time. 
Regarding claim 7, Wagner et al disclose in figures 1-2 and 4 that, wherein the configuration circuitry is further arranged to de-couple the output of the power supply from the second pair of secondary contacts. 
Regarding claim 8, Wagner et al disclose in figures 1-2 and 4 that, wherein the configuration circuitry includes at least three configurable switching circuits(drivers). 
Regarding claim 9, Wagner et al disclose in figure 4 that, wherein the configuration circuitry is programmatically configurable. 
Regarding claim 10, Wagner et al disclose in figures 1-2 and 4 that, wherein the configuration circuitry is entirely hardware-based circuitry. 
Regarding claim 11, Wagner et al disclose in figures 1-2 and 4 that, a system comprising: at least one sensor(motion sensor(106)) having an interface that conforms to a Digital Addressable Lighting Interface (DALI) protocol(DA),  a control device(102) coupled to the at least one sensor(106) via a DALI network bus, wherein the control device(102) includes: a processor(402); a memory(406) arranged to provide executable software instructions to the processor(402), the executable software instructions arranged to direct operations of the control device(102); a powerline interface having a set of primary contacts and a set of secondary contacts(figure 1), the set of primary contacts being arranged to carry a Line voltage signal(112a,114a), a Load voltage signal(122), and a Neutral voltage(N) signal, the set of secondary contacts including a first pair of secondary contacts and a second pair of secondary contacts(figure 2); a power supply compatible with the DALI protocol; a controller compatible with the DALI protocol(figures 1,4); and configuration circuitry configurable to: couple an output of the controller to the first pair of secondary contacts(figure 2, 118, 120, 126, 128 and 130) couple an output of the controller and an output of the power supply to the second pair of secondary contacts. Col.2, lines 32-67 to col.4, lines 1-9 and col.6, lines 45-67 to col.7, lines 1-31.
Regarding claim 12, Wagner et al disclose in figures 1 and 4 that, wherein the control device is further operable to determine if a second DALI power supply is already coupled to the DALI network bus.

Regarding claim 13, Wagner et al disclose in figures 1-2 and 4 that, further comprising: a second control device coupled to the DALI network bus, wherein the second control device includes: a second power supply compatible with the DALI protocol; and second configuration circuitry configurable to: couple the second power supply to the DALI network bus; and de-couple the second power supply from the DALI network bus. 
Regarding claim 14, Wagner et al disclose in figures 1 and 4 that, further comprising: a streetlight pole arranged to support the control device; and a plurality of sensors physically coupled to the streetlight pole and electrically coupled to the control device via the DALI network bus, each of the plurality of sensors having an interface that conforms to the DALI protocol. 
Regarding claim 15, Wagner et al disclose in figures 1-2 and 4 that, a method for selectively coupling at least one of a controller compatible with a digital addressable lighting interface (DALI) protocol and a DALI-compatible power supply to a DALI network bus through a powerline interface of a control device, the control device (figure 4, 102)including the DALI-compatible controller(driver (110a)) and a lighting controller(102), the method comprising: determining whether the DALI-compatible controller (driver(110a)) is to be coupled to the DALI network bus; determining whether the lighting controller is to supply a lighting control signal to at least one light source(108); when the DALI-compatible controller is to be coupled to the DALI network bus and the lighting control signal is not to be supplied to the at least one light source(figure 1, 108), coupling the DALI- compatible controller to the DALI network bus via a first pair of secondary contacts of the powerline interface(load line (112a)), the powerline interface including a set of primary contacts(L, N) and a set of secondary contacts(figure 2 , 118, 120, 126, 128 and 130), the set of primary contacts being arranged to carry a Line voltage signal, a Load voltage signal, and a Neutral voltage signal, the set of secondary contacts including the first pair of secondary contacts and a second pair of secondary contacts; and when the DALI-compatible controller(110a,110b) is to be coupled to the DALI network bus and the lighting control signal is to be supplied to the at least one light source(108), coupling the DALI- compatible controller to the DALI network bus via the second pair of secondary contacts and coupling the lighting control signal to the at least one light source via the first pair of secondary contacts. Col.2, lines 32-67 to col.4, lines 1-9 and col.6, lines 45-67 to col.7, lines 1-31.
Regarding claim 16, Wagner et al disclose in figures 1-2 and 4 that, wherein the control device further includes the DALI-compatible power supply, the method further comprising: determining whether the DALI-compatible power supply is to be couped to the DALI network bus; and when the DALI-compatible controller (DA,110a or 110b)and the DALI-compatible power supply are to be coupled to the DALI network bus and the lighting control signal is not to be supplied to the at least one light source, coupling the DALI-compatible controller(driver) to the DALI network bus via one of the first pair of secondary contacts and the second pair of secondary contacts and coupling the DALI-compatible power supply to the DALI network bus via the other of the first pair of secondary contacts and the second pair of secondary contacts. 
Regarding claim 17, Wagner et al disclose in figures 1-2 and 4 that,  wherein the control device further includes the DALI-compatible power supply, the method further comprising: determining whether the DALI-compatible power supply is to be couped to the DALI network bus; and when the DALI-compatible controller and the DALI-compatible power supply are to be coupled to the DALI network bus and the lighting control signal is to be supplied to the at least one light source(108), coupling the DALI-compatible controller and the DALI-compatible power supply to the DALI network bus via the second pair of secondary contacts (118, 120, 126, 128 and 130) and coupling the lighting control signal to the at least one light source via the first pair of secondary contacts. 
Regarding claim 18, Wagner et al disclose in figures 1-2 and 4 that,  wherein the control device (102) further includes the DALI-compatible power supply, the method further comprising: determining whether an external DALI-compatible power supply is coupled to the DALI network bus(DA), the external DALI-compatible power supply being separate from the control device(102); and when the external DALI-compatible power supply is determined not to be coupled to the DALI network bus, coupling the DALI-compatible power supply of the control device to the DALI network bus via the first pair of secondary contacts (figure 2, 118, 120, 126, 128 and 130), when the lighting control signal is not to be supplied to the at least one light source(108). 
Regarding claim 19, Wagner et al disclose in figures 1-2 and 4 that, wherein the control device (102) further includes the DALI-compatible power supply(DA), the method further comprising: determining whether an external DALI-compatible power supply is coupled to the DALI network bus, the external DALI-compatible power supply being separate from the control device(102); and when the external DALI-compatible power supply is determined not to be coupled to the DALI network bus, coupling the DALI-compatible power supply of the control device to the DALI network bus via the second pair of secondary contacts(118, 120, 126, 128 and 130) when the lighting control signal is to be supplied to the at least one light source(108). 
Regarding claim 20, Wagner et al disclose in figures 1-2 and 4 that, further comprising: receiving, by the DALI-compatible controller, information from a DALI-compliant device coupled to the DALI network bus, wherein the DALI-compliant device is external to the control device; and wirelessly communicating, by the control device, at least some of the information received from the DALI-compliant device to a remote computing device.Col.2, lines 60-67 to col.3, lines 1-16.
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844